DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 102(a) as being anticipated by Johnson et al (US 6,517,698 B1).
As to claim 1, Johnson discloses a plating apparatus for depositing metal on a substrate (Title), comprising: a membrane frame, having a center passage which passes through the center of the membrane frame (broadly interpreted as any structure capable of supporting a membrane #32 Fig. 5); a catholyte inlet pipe, connecting to the center passage of the membrane frame (Fig. 3 #57); a center cap, fixed at the center of the membrane frame and covering over the center passage of the membrane frame (Fig. 4 #40), the top of the center cap having a plurality of first holes (Fig. 4 #42); wherein the catholyte inlet pipe supplies catholyte to the center cap through the center passage of the membrane frame, and the catholyte is supplied to a center area of the substrate through the first holes of the center cap (See Fig. 5 and flow chart Fig. 6B).

As to claim 2, the limitation “wherein the flow of the catholyte supplied to the center cap is adjustable and controlled independently” is drawn towards how the flow is provided to the cap thus interpreted as the intended use of the apparatus based on the desired flow conditions and thus the limitation is met via being capable of providing variable flows based on the flow rate provided thereto. See MPEP 2114.

As to claim 7, Johnson further discloses wherein the diameter of the first holes or the density of the first holes is same (See Fig. 4 col. 6 lines 15-22).

As to claim 8, Johnson further discloses wherein the diameter of the first holes or the density of the first holes is different. (col. 6 lines 21-22).

As to claim 9, Johnson further discloses wherein the diameter of the first holes gradually increases from the center to edge of the center cap or the density of the first holes gradually increases from the center to edge of the center cap. (col. 6 lines 25-27 “multiple rings” coupled with different dimensions as cited above).

Claims 1, 2, 11, 12, 17, 18, 25, 26, and 32-37 are rejected under 35 U.S.C. 102(a) as being anticipated by Klocke et al (US 2003/0057093 A1)
As to claim 1, Johnson discloses a plating apparatus for depositing metal on a substrate (Title), comprising: a membrane frame, having a center passage which passes through the center of the membrane frame (broadly interpreted as any structure capable of supporting a membrane #190 Fig. 6); a catholyte inlet pipe connecting to the center passage of the membrane frame (Fig. 

As to claim 2, the limitation “wherein the flow of the catholyte supplied to the center cap is adjustable and controlled independently” is drawn towards how the flow is provided to the cap thus interpreted as the intended use of the apparatus based on the desired flow conditions and thus the limitation is met via being capable of providing variable flows based on the flow rate provided thereto. See MPEP 2114.

As to claim 7, Klocke further discloses wherein the diameter of the first holes or the density of the first holes is same (See Fig. 6).

As to claim 11, Klocke discloses wherein the catholyte inlet is connected to the catholyte inlet pipe and the center passage, the membrane frame has a plurality of branch pipes extending from the center to edge of the membrane frame, every branch pipe is connected to the catholyte inlet, every branch pipe has a plurality of spray holes #s 370/365).

As to claim 12, Klocke discloses wherein a plurality of the spray hole is the same (See Fig. 7).

As to claim 17, Klcoke discloses further comprising at least one diffusion plate having a plurality of apertures, the at least one diffusion plate being fixed on the membrane frame. (#380).

As to claim 18, Klocke discloses wherein the apertures on the diffusion plate are of uniform size and the density of the apertures distributed on the diffusion plate is uniform (See Fig. 10).
As to claim 25, Klocke discloses an anode chamber (area in #210) and a cathode chamber (area around cathode), the anode chamber and the cathode chamber being separated by a membrane which is positioned on the membrane frame ([0012], [0048]).

As to claim  26, Klocke further discloses wherein the anode chamber has a side wall, the side wall of the anode chamber defines a plurality of discharge holes, every discharge hole is connected to a discharge passage (wall #225 with holes/passages 250 [0053] Fig. 4).

 As to claim 32, Klocke further discloses wherein the cathode chamber has an inner side wall and an outer side wall, a recess trough is formed between the inner side wall and the outer side wall, the top of the inner side wall has notches, the bottom of the recess trough has catholyte outlets, the electrolyte of the cathode chamber flows through the notches to be received in the recess trough and drained through the catholyte outlet (#285).

As to claim 33, Klocke further discloses a nozzle within the cathode chamber for cleaning plated film of the substrate (#290).

As to claim 34, Klocke further discloses a shroud fixed on top of the cathode chamber (#285/340).

As to claim 35, Klocke further discloses wherein the shroud has a collecting groove (#s 300), a drain passage is connected to the collecting groove, liquid in the collecting groove is drained through the drain passage (as provided in incorporated references WO01/27357 A [0058] showing chambers connected to drain passage 110 Fig. 2).

As to claim 36, Klocke further discloses wherein a side wall of the shroud defines a cleaning liquid inlet for cleaning the collecting groove (#290).

As to claim 37, Klocke further discloses further comprising a gas vent connecting to the cathode chamber for gas exhaust (Fig. 4 #355).


Claims 1, 2, 11, 12, 17, and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by McHugh et al (US 2012/0292181 A1).
As to claim 1, McHugh discloses a plating apparatus for depositing metal on a substrate (Title Fig. 6/8A), comprising: a membrane frame, having a center passage which passes through the center of the membrane frame (#56); a catholyte inlet pipe connecting to the center passage of the membrane frame (#154 or #228); a center cap, fixed at the center of the membrane frame and covering over the center passage of the membrane frame (Fig. 6 #88), the top of the center cap having a plurality of first holes ([0049] see fig. 6-); wherein the catholyte inlet pipe supplies 
As to claim 2, the limitation “wherein the flow of the catholyte supplied to the center cap is adjustable and controlled independently” is drawn towards how the flow is provided to the cap thus interpreted as the intended use of the apparatus based on the desired flow conditions and thus the limitation is met via being capable of providing variable flows based on the flow rate provided thereto. See MPEP 2114.
As to claim 25, McHugh discloses an anode chamber (#112) and a cathode chamber (#120), the anode chamber and the cathode chamber being separated by a membrane which is positioned on the membrane frame (#85).

As to claim 32, McHugh further discloses wherein the cathode chamber has an inner side wall and an outer side wall (wall for region #122 Fig. 5), a recess trough is formed between the inner side wall and the outer side wall (Fig. 5 #122), the top of the inner side wall has notches, the bottom of the recess trough has catholyte outlets, the electrolyte of the cathode chamber flows through the notches to be received in the recess trough and drained through the catholyte outlet.

As to claim 34, McHugh further discloses a should fixed on top of the cathode chamber (#30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.
As to claims 13-16, Johnson discloses the amount, number of rings, and shape of each hole may be modified according to desired flow characteristics (col. 6 lines 21-22). Thus, in prima facie obvious to provide different density or direction of each hole based on desired flow characteristics, insomuch that each result of tilting or size or number is prima facie obvious to provided common sense results of angling a flow, or providing more or less flow in a desired area. 

Allowable Subject Matter
Claims 3-6, 10, 20-24, 27-30, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795